Citation Nr: 1038797	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for status post lumbar 
laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION
 
The Veteran served on active duty from May 9, 1966 to September 
14, 1966 and from January 14, 1971 to February 25, 1971.

In January 2006, the RO denied service connection for bilateral 
hearing loss and status post lumbar laminectomy.  The Veteran 
appealed to the Board of Veterans' Appeals (Board).  

A videoconference hearing was held in February 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C. A 
copy of the transcript of that hearing is of record.

In an October 2008 decision, the Board denied the claims for 
service connection on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2009, the parties to the appeal (the 
Veteran, through his attorney, and a representative from VA 
General Counsel) filed a Joint Motion for Remand of the Board's 
decision.  The Court granted the Motion later that same month.

In January 2010, the Board remanded these matters to the RO for 
additional development.  

The issue of service connection for tinnitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of service connection for bilateral hearing loss is 
being remanded and is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  A lumbar spine disorder preexisted the second period of 
active duty, but did not increase in severity during active duty 
or for many years after, and the competent and probative evidence 
of record does not show a relationship between the Veteran's 
current lumbar spine condition, diagnosed as degenerative disc 
disease (DDD), status post lumbar laminectomy, and military 
service.  There was no evidence of a back disorder during the 
first period of service.


CONCLUSION OF LAW

A back disorder, now classified as DDD of the lumbar spine, 
status post lumbar laminectomy, was not incurred in or aggravated 
by the first period of service, and the for the second period, 
the preexisting lumbar spine disorder, was not aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, August 2005 and March 2010 letters provided 
notice to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection decided herein.  
These letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letters further 
requested that the Veteran submit any additional information or 
evidence in his possession that pertained to his claims.  The 
March 2010 letter also provided the Veteran with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
proving the Veteran and his representative additional opportunity 
to respond, the RO readjudicated the issue decided herein in a 
May 2010 SSOC.  Hence, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of the 
February 2008 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.  In the March 2010 notice letter, 
the RO, consistent with the Board's January 2010 remand 
instructions, requested the Veteran to send any treatment records 
pertinent to his claimed condition, especially those from the 
chiropractor who treated the Veteran for 68 weeks shortly after 
service.  In a June 2010 letter, the Veteran indicated that the 
chiropractor who had previously treated him was deceased.  He 
found that prior to his death he had sold his practice to another 
doctor.  He was told by the California State Board of 
Chiropractor's Examiner's that all medical records after seven 
years are destroyed.  Thus, the Board finds that either these 
records do not exist or the custodian does not have them, 
therefore any additional attempts to obtain these records would 
be futile.  See 38 C.F.R. § 3.159(c)(1).

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2009).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which are manifested to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  (NOTE: In this case, the 
presumption does not apply to the Veteran's second period of 
service as he was not on active service for at least 90 days.  
Moreover, arthritis was not shown in the first period of service 
or at any time between the first and second period of service.)

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The Veteran's reported 
history of the pre-service existence of a disease or injury does 
not constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the disease 
or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific findings that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Evidence of temporary flare-ups without more, does not 
satisfy the level of proof required to establish aggravation of 
the pre-existing disability.  See e.g., Davis v. Principi, 276 
F.3d 1341 (Fed. Cir. 1994); Jensen v. Brown, 19 F.3d 1413 (Fed. 
Cir. 1994).

A review of the Veteran's service treatment records is negative 
for report of, or complaints of, a lumbar spine disorder during 
the Veteran's first period of active service in 1966.  However, 
in a private physician's report dated just days prior to his 
second period of active duty in January 1971, it was noted that 
the Veteran had been treated for recurrent lumbosacral sprain 
associated with lumbarization of the first sacral segment on the 
left and narrowing of the disc space on the L5-S1 injunction. The 
Veteran was restricted with lifting anything exceeding 30 pounds.

On induction examination in January 1971, the Veteran's 
preexisting back condition was noted.  Shortly after entrance 
into service, the Veteran complained of back pain of 3 years 
duration.  He was discharged from service in February 1971 due to 
symptomatic right L5-S1 spondylolisthesis.

Post service private treatment records reflect that the Veteran 
underwent hemilaminectomy and disc excision at L4-5 in 1982.  
Upon VA general medical evaluation in August 1999, the Veteran 
gave a history that included the back procedure, but noted that 
he had good results and had no back pain.

Subsequently dated private records reflect that the Veteran had 
additional low back complaints in 2005.  Magnetic resonance 
imaging (MRI) in February 2005 showed DDD from L2-3 through L5-
S1, with disc herniations at L3-4 and L4-5.  There was 
significant central canal stenosis from L3-4 through L4- 5.  A 
March 2005 follow-up report reflects that he was quite 
comfortable following cervical and lumbar epidural steroids.

VA records dated from 2005 through 2007 show continued low back 
complaints. When examined by VA in December 2006, the Veteran 
reported that he fell and hurt his back during basic training.  
Currently, his back was "okay" as long as he did not do a lot of 
walking on concrete.  Epidural injections had kept him 
essentially pain free.  The VA examiner reviewed the claims file 
and opined that the Veteran's lumbar DDD was less likely as not 
caused by or a result of military service.  She noted that there 
was no inservice documentation of an acute injury.  In her 
opinion, the evidence indicated that he had lumbar pain prior to 
the alleged onset.  Moreover, his lumbar examination was normal 
in August 1999.

The Veteran provided testimony in support of his contention as to 
service connection for a low back disorder at a personal hearing 
in February 2008.  He acknowledged that he injured his back prior 
to his second period of active service. However, he had no back 
complaints upon entry into service.  The military was aware of 
this history but took him on anyway.  About two weeks later, he 
had back symptoms and was ultimately discharged due to his back 
condition.  He argues that he has a back disorder of service 
origin or in the alternative, a preexisting back disorder that 
was aggravated during service.

A private physician's statement dated just prior to entry into 
the second period of service reflects that the Veteran had been 
treated for recurrent back problems (sprain and sacrolization at 
L5-S1).  His preservice back problems were noted at time of 
induction.

The Veteran served less than 6 weeks.  In addition, at the time 
of Medical Board Proceedings in November 1971, the Veteran 
reported that he injured his back prior to service.  The Medical 
Board, composed of three physicians, characterized the Veteran's 
problem as spondylolysis, L5-S1, right, symptomatic, which "EPTS" 
[existing prior to service].

The record thus noted the pre-existing low back disorder and it 
clearly and unmistakably shows that the Veteran injured his back 
prior to the second period of service; such injury and continuing 
pain were noted by the examiner during the January 1971 physical 
examination.  During the Veteran's brief service, he again 
reported pre- service back problems.  In addition, three military 
physicians determined that the spondylolysis existed prior to his 
enlistment. The service medical records thus go beyond a mere 
"bare conclusion without a factual predicate in the record."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is a factual 
predicate for the medical board's conclusion, that is, the 
private physician's pre-service statement and the Veteran's own 
history filtered through the medical expertise of the medical 
board.  See Gahman v. West, 12 Vet. App. at 411. The Veteran's 
history was enhanced by the by the medical experts who opined 
that his current condition preexisted service.  Cf. LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of a 
lay history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].  The Medical Board did not merely transcribe the 
Veteran's statements but rather supplemented his statements with 
their own findings.  See Gahman, supra.

In light of this powerful contemporaneous evidence, the Board 
finds that there is clear and unmistakable evidence that the 
Veteran had symptomatic spondylolysis, L5-S1, right, which 
existed prior to the second period of service, especially as it 
was noted on the entry examination.

The Board will therefore move on to a discussion of aggravation.

As noted above, the Veteran had back problems upon entry into 
service in 1971. Shortly thereafter, he was seen for back 
complaints that had been occurring for 3 years by the Veteran's 
assertion.  X-ray studies from January 1971 showed unilateral 
sacrolization of a transitional lumbosacral vertebra on the right  
He received a medical discharge less than 6 weeks after entry 
into service.  No further complaints, findings, treatment, or 
diagnosis of a low back disability were made during service, with 
the exception of the medical board proceedings, dated in late 
January 1971, which in essence endorsed the findings from earlier 
that month.  The Medical Board found that the spondylolysis 
existed prior to service and was not aggravated therein. It is 
significant that there is no showing of any trauma or injury to 
the back during this brief period of service.

There is no further medical evidence of any back problems until 
1982 when the Veteran underwent low back surgery as detailed 
above.  In 1999, he reported good result from the surgery and had 
no back symptoms.  Subsequently dated records show DDD in the 
lumbar spine and herniated discs as reflected in MRI studies in 
2005.  He did not file a claim of entitlement to service 
connection for a back disability until 2005.  A VA examiner 
opined in 2006, after reviewing the claims file, that the 
Veteran's current back condition preexisted service and was not 
aggravated therein.  In support of her determination, she noted 
that there was no inservice documentation of an acute spine 
injury.  In her opinion, the evidence indicated that he had a 
lumbar condition prior to the alleged onset.  Moreover, a post 
service lumbar examination in 1999 was normal.

The Board finds that the December 2006 VA examiner's opinion 
constitutes probative evidence on the medical nexus  and 
aggravation question-based as it was on review of the Veteran's 
documented medical history and assertions and examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither 
the Veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claim for service connection.  The Board also points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

In sum, the Veteran sought treatment on one occasion during 
service for complaints of back pain.  As noted above, the Medical 
Board determined that the preexisting spondylolysis was not 
aggravated by active service.  There is no evidence of any post 
service back problems for over a decade, coincident with 
laminectomy surgery at a private facility in 1982.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). There is no medical evidence of 
a worsening of the back disability due to service.  See Davis, 
Jensen, supra.

Based on this record, the Board concludes that clear and 
unmistakable evidence establishes the Veteran's pre-existing back 
condition was not aggravated by his brief service.  This was the 
opinion of the Medical Board which is corroborated by the medical 
evidence of record in that the Veteran's back was asymptomatic in 
1999, and by the VA examiner's opinion in 2006 after review of 
the entire claims file.

The Board further finds it significant, with respect to the 
matter of aggravation, that following the Veteran's discharge 
from service, he did not file a claim of service connection for a 
back disability until 2005, over 30 years after discharge from 
service.  

The only evidence in support of the Veteran's claims is his own 
contentions. However, there is no indication that the Veteran 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis,  medical 
causation, or aggravation of a pre-existing disability.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his 
statements regarding the claimed conditions are insufficient to 
establish a nexus to service, to include on the basis of 
aggravation of a pre-existing disability.  The Board notes that 
under certain circumstances lay statements may, however, serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Here, however, the Board finds no basis for concluding 
that a lay person would be capable of establishing the etiology 
of his lumbar spine disability or whether the Veteran's second 
brief period of military service aggravated a pre-existing 
disability, in the absence of specialized training.

Under these circumstances, the Board finds that the claim for 
service connection for status post lumbar laminectomy must be 
denied.  In reaching the conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the competent and probative evidence does not support a finding 
of service connection for status post lumbar laminectomy, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for status post lumbar laminectomy is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As noted by the Board in the January 2010 remand, in the Joint 
Motion filed with the Court, the parties to this appeal agreed 
that the Board's decision should be vacated and remanded because 
the examination on file and used by the Board was deemed to be 
inadequate with respect to the etiology of his hearing loss.  It 
was held that opinions as to etiology offered by a VA examiner in 
December 2006 and January 2007 were insufficient for purposes of 
adjudication because they "did not consider that the evidence 
appears to show increased hearing loss of the right ear between 
[the Veteran's] periods of service," and did not distinguish 
between the etiology of the hearing loss in the right versus left 
ear, "which is imperative because the right ear claim is based on 
aggravation and the left ear claim is based on direct service 
connection."

Although the Veteran was afforded an April 2010 VA audiology 
examination, the VA audiologist indicated that there was an 
absence of service treatment records and also failed to respond 
to any of the questions set forth by the Board in the January 
2010 remand.  The Board points out that service treatment 
records, to include those specifically referenced by the Board as 
to audiometric testing results, are associated with the claims 
file.  Moreover, the audiologist stated that because there was a 
void of information relevant to this case, he was unable to 
resolve this issue without to resort to mere speculation.  The 
Board finds that the April 2010 VA audiology examination is 
inadequate and an additional remand is warranted.  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Accordingly, this matter is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for 
an additional examination of his ears, by an 
examiner with the appropriate expertise, to 
include on a fee basis if necessary.  After 
reviewing the claims file, examining the 
Veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer 
opinions as to each of the following 
questions: (It is noted parenthetically that 
ISO units are to be used unless otherwise 
specified. For service department records 
prior to October 31, 1967, assume the 
readings are in ASA units.)

a.  Is it at least as likely as not (i.e., is 
it 50 percent or more probable) that the 
Veteran's right ear hearing loss, noted at 
the time of his service enlistment 
examination in February 1966, underwent a 
permanent or chronic increase in severity 
during the period of service that ended in 
September 1966?

b.  If it is at least as likely as not that 
the Veteran's right ear hearing loss 
underwent a permanent or chronic increase in 
severity during the period of service that 
ended in September 1966, is it clear and 
unmistakable (i.e., obvious, manifest, or 
undebatable) that any such increase in 
severity was due to the natural progress of 
the condition?

c.  Is it at least as likely as not that the 
Veteran's right ear hearing loss, noted at 
the time of his service induction examination 
in January 1971, underwent a permanent or 
chronic increase in severity during the 
period of service that ended in February 
1971?

d.  If it is at least as likely as not that 
the Veteran's right ear hearing loss 
underwent a permanent or chronic increase in 
severity during the period of service that 
ended in February 1971, is it clear and 
unmistakable that any such increase in 
severity was due to the natural progress of 
the condition?

e.  Is it at least as likely as not that the 
Veteran's currently shown left ear hearing 
disability can be attributed to service, to 
include any in-service exposure to noise?

The examiner must discuss, among other 
things, the medical significance, if any, of 
the apparent inconsistency in the audiometric 
data gathered in February 1966, August 1966, 
January 1971, and February 1971, to include 
the fact that the audiometric data from 
August 1966 and January 1971 appear to 
demonstrate increased hearing loss in the 
right ear between the Veteran's two periods 
of service.  Again, discussion should include 
whether the difference is in part 
attributable to ASA versus ISO units of 
measurement. 

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, specifically 
addressing the questions posed above.

If the examiner is unable to formulate an 
opinion without resorting to speculation, the 
examiner should thoroughly explain why an 
opinion cannot be rendered.  

2.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished in compliance with this REMAND.  
If any action is not undertaken, or is taken 
in a deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for service 
connection for bilateral hearing loss.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a SSOC. An appropriate period 
of time should be allowed for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


